Title: To Benjamin Franklin from Ingenhousz, 15 June 1778
From: Ingenhousz, Jan
To: Franklin, Benjamin


Dear Friend.
London Juin 15. 1778
I recieved your kind lettre dated juin 8 and thank you hartely for it. Our friend was very happy to hear from you and to be informed you are happy.
I will bring over a propre quantity of the ingredients necessary for the preparation of the prescription and desire much to meet you again in your actual residence.
I will not be able to set of before july, as I want to see the end of the dispute about pointed and nobbed conductors. It is a pity that some darkheaded men meddld in the affair. The R. Society however acted manly on the occasion, as Mr. Magellan can tell you, who is now in France. I am very respectfully your obedient humble servant
J. Ingen Housz
Be so good as to forward the inclosed to your Nefew.
 
Addressed: A Monsieur / Monsieur Francklin / a Passy / Mr. Tourton
Endorsed: Mr Ingenhauss
Notation: Ingen Houze. London 15. Juin 1778
